Citation Nr: 1142818	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-25-867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, including frozen left shoulder with possible rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The most probative (meaning competent and credible) evidence indicates the Veteran's current left shoulder disability is unrelated to his military service, including to any injury sustained in service.


CONCLUSION OF LAW

The Veteran's current left shoulder disability, including frozen left shoulder with possible rotator cuff tear, is not due to disease or injury incurred in or aggravated by his military service, and it may not be presumed that any arthritis in this shoulder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will obtain and assist the claimant in obtaining; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction, which, here, is the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, that this determination is based on the specific facts and circumstances of the case at hand.  Moreover, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Here, the Veteran received a letter in August 2006, so before the initial adjudication of his claim, informing him of the type of evidence and information needed to substantiate his claim and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  He has neither alleged nor demonstrated any undue prejudice with regard to the content or timing of this notice.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist him with this claim has been satisfied.  All potentially relevant, identified, and available evidence has been obtained, and VA has notified him of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  He also was provided a VA compensation examination for a medical nexus opinion concerning the etiology of his left shoulder disability - but specifically in terms of whether it is attributable to his military service versus other, unrelated, factors or causes.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  No further assistance is shown to be required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran attributes his current left shoulder disability to an injury he sustained in service.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it 

as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The service treatment records (STRs) show that, in April 1987, the Veteran reported a history of shoulder problems.  In January 1991, he was seen for complaints of pain in his left shoulder for 2 days.  He denied a history of trauma.  The evaluating clinician assessed rotator cuff tendonitis.  The Veteran's left arm was placed in a sling for 72 hours and he was given medication.  In February 1991, he again complained of chronic left shoulder pain, which he said was relieved by non-steroidal anti-inflammatory medications (NSAIDS).  A clinician noted complete relief of the pain from an 
anti-inflammatory steroid injection.  February 1991 X-rays were negative.  The impression was left impingement syndrome.  Rotator cuff strengthening was advised.  A May 1991 arthrogram of the left rotator cuff revealed no abnormalities.  In July 1991, a clinician noted a history of left shoulder impingement syndrome.  The remainder of the STRs contain no left shoulder complaints, and during the June 1992 separation examination this shoulder was clinically evaluated as normal.  His military service ended in November 1992.

After service, a private treatment record dated in April 2006 noted complaints of persistent left shoulder pain.  The clinician indicated that an X-ray had shown a cyst on the greater tubercle, possibly indicative of rotator cuff pathology.  There was decreased range of motion of the left shoulder.  A May 2006 MRI revealed prominent degenerative changes of the acromioclavicular (AC) joint with mass effect on the musculotendinous junction of the supraspinatus.  Additionally, there was a small full thickness tear of the distal supraspinatus anteriorly.  The remainder of the rotator cuff was intact.  

During a VA joints examination in November 2006, the Veteran complained of left shoulder pain since a 1987 injury in service when he ran into a cyclone with his arm extended while playing volleyball.  He explained that, at the time, he was treated with steroid injections.  He said that treatment was not very effective.  The examiner, however, observed the STRs showed complete relief from treatment.  As for his current symptoms, the Veteran described experiencing a burning and stabbing pain in this shoulder on a daily basis.  The pain was precipitated by lifting or stretching his left upper extremity.  He took medication for the pain.  On objective physical examination, there was limitation of motion of the left AC joint.  The examiner diagnosed frozen shoulder with possible small rotator cuff tear.  

In an October 2007 addendum, a VA doctor of osteopathy reviewed the Veteran's claims file for the pertinent history, including the medical records of the evaluation and treatment during service and since, as well as the November 2006 VA examination findings.  This VA doctor concluded the Veteran's current left shoulder findings were less likely than not caused by or related to his service.  

This physician explained that a left shoulder arthrogram taken in May 1991, 4 years after the reported injury in service, revealed no objective pathology.  This physician further added that, while she could not say the exact cause of the Veteran's current left shoulder disability without resorting to speculation, the condition, as shown in 2006, nearly 20 years after a minor in-service injury, was not rare for someone of his age.

The Veteran is competent to say he injured his left shoulder during his military service in the manner alleged - when he ran into a cyclone with his arm extended while playing volleyball.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced pain in this shoulder ever since that injury in service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2) (2011).  However, it does not necessarily follow that there is a relationship or correlation between his current left shoulder disability and that injury in service.  And, as mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's contrary findings.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).


Here, while the available STRs document treatment for the left shoulder and include clinical findings of rotator cuff tendonitis and left shoulder impingement syndrome in 1991, contemporaneous February 1991 X-rays of this shoulder and a May 1991 arthrogram of the left rotator cuff especially revealed no significant abnormalities.  Moreover, the treatment in service reportedly was effective in alleviating the pain in this shoulder, at least to some discernible extent, and perhaps equally significant is that the Veteran denied any history of trauma to this shoulder in the course of his evaluation and treatment during 1991, so after he is said to have injured this shoulder in 1987.  His separation examination in June 1992 also was unremarkable.  But perhaps most importantly, the commenting VA examiner declined to associate any of the disability currently affecting this shoulder with that injury in service, in part, based on the results of the objective testing and evaluation in service nearer to when this injury is said to have occurred that did not disclose any appreciable consequent disability.  Contemporaneous medical findings may be given more probative weight than evidence to the contrary - such as the Veteran's lay testimony, offered long after the fact.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

And while it is true the Veteran need not have received continuous treatment for his left shoulder during the intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this shoulder from 1992 to 2006 is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, although the VA examiner admittedly was unable to determine the exact cause of the disability currently affecting the Veteran's left shoulder, this examiner was at least able to disassociate this present disability from the injury in service, so eliminated it as a potential cause, also citing the fact that this type of disability is consistent with the Veteran's age.  There is no indication he had arthritis in this shoulder within the required one year after his service ended, certainly not to the required minimum compensable degree of at least 10-percent disabling, to in turn warrant presuming the arthritis now affecting this shoulder was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that this VA physician's opinion is both competent and credible and therefore probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA physician sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against the claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a left shoulder disability, including frozen left shoulder with possible rotator cuff tear, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


